Exhibit 16.2 [Letterhead of Nitin Mittal & Co.] March 13, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated March 14, 2013 (the "Report"), of SPAR Group, Inc. ("SGRP"), and are in agreement with the statements contained in the paragraphs 1, 2, 3, 4, 5, 7 and 8 listed under Change in Registrants Certifying Accountant on page 2 of the Report as they pertain to Nitin Mittal and the Indian subsidiary of SGRP, SPAR Krognos Marketing Private Limited. We have no basis to agree or disagree with other statements of SGRP contained therein. Very truly yours, Nitin Mittal & Co By: /s/ Nitin Mittal & Co Partner M No. 098930 New Delhi, India March 13, 2013
